United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 17, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-50632
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KEITH ALAN HILDERBRAND,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 6:03-CR-250-ALL
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Keith Alan

Hilderbrand raises arguments that are foreclosed by United States

v. Pineiro, 377 F.3d 464, 465-66 (5th Cir. 2004), petition for

cert. filed (U.S. July 14, 2004) (No. 04-5263), which held that

Blakely v. Washington, 124 S. Ct. 2531 (2004), does not apply to

the United States Sentencing Guidelines.    The Government’s motion

for summary affirmance is GRANTED, and the judgment of the

district court is AFFIRMED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.